Upon defendant’s notice of appeal from the opinion of the North Carolina Court of Appeals, filed 16 May 2000, and defendant’s motion for appropriate relief, the Court ex mero motu remands the case to the Court of Appeals for reconsideration in light of this court’s opinion in State v. Thomas Richard Jones (No. 347A99, filed 21 December 2000). Motion by the Attorney General to dismiss appeal based upon a constitutional question denied 1 February 2001. Motion by the Attorney General to dismiss motion for appropriate relief denied 1 February 2001.